Citation Nr: 0533406	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for fibromyalgia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire which denied service connection for a psychiatric 
disorder and for a back disability.  This matter also comes 
to the Board from a rating decision of the San Diego, 
California RO, which denied service connection for headaches 
and fibromyalgia.  Jurisdiction over the veteran's claims 
folder currently resides with the San Diego RO.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2005.  A transcript of her 
hearing has been associated with the record.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability was not manifest during service and is 
unrelated to the veteran's service; arthritis was not 
manifest within one year of separation from active duty.
  
2.  An acquired psychiatric disorder was not manifest during 
service and is unrelated to the veteran's service.  

3.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.

3.  Fibromyalgia was not manifest during service and is 
unrelated to the veteran's service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
military service and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303, 3.307, 3.309 (2005).

2.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

3.  Fibromyalgia was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
April 1998, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  Statements of the 
Case, issued in October 1999 and July 2004, provided notice 
to the veteran of the evidence necessary to support her 
claim.  Supplemental statements of the case dated in 
September 2000 and July 2005 also provided notice to the 
veteran of the evidence of record regarding her claim and why 
this evidence was insufficient to award the benefits sought.

Moreover, letters dated in September 1996, January 2002, May 
2002, February 2003, May 2003, June 2003, and March 2004 also 
instructed veteran regarding the evidence necessary to 
substantiate the claim and requested that he identify 
evidence supportive of the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  In addition, 
pertinent VA and private treatment records have been 
obtained, and the veteran has undergone VA examinations.  The 
veteran has also been afforded the opportunity to testify 
before the undersigned.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to her 
back.  In June 1973 the veteran was seen in a 
neuropsychiatric clinic, and no psychiatric disease was 
found.  A situational problem was noted.  In July 1973 there 
was a report of vaginal warts.  In November 1973 there was a 
report of possible "G.C."  The veteran complained of 
tension headaches.  She was neurologically within normal 
limits.  Fiorinal was prescribed.  In December 1973 the 
veteran reported continued headaches.  She was neurologically 
within normal limits but her affect was noted to be flat.  
The assessment was tension headaches.  The veteran did note 
depression or excessive worry at the time of her discharge 
physical examination in December 1974, and the examiner 
indicated that the veteran had trouble sleeping and worry due 
to personal problems.  At that time, the veteran denied 
recurrent back trouble.

The veteran's service personnel records indicate that she 
received scores of seven out of a possible nine in all 
categories for the period from December 1972 to September 
1973.  For the period from December 1973 to April 1974, the 
same reporting official provided scores of six out of nine 
for three categories and scores of seven out of nine for the 
remaining four categories.  The indorsing official indicated 
that he did not completely concur with the reporting 
official, noting that the veteran had accomplished her duties 
in a satisfactory manner.  In May 1974 the veteran was 
detailed to a different job pending assignment to Germany.

Letters from the veteran's supervisors, dated in December 
1974, indicate that the veteran was attempting to have an 
overseas assignment canceled.  The basis for her request for 
cancellation was the potential negative effects an overseas 
assignment might have on her marriage.

A September 1989 report from South Jersey Radiology 
Associates indicates that the vetera underwent a CT scan of 
her lumbar spine.  A moderate sized central herniated disc 
was noted at L5-S1.  There were some degenerative changes of 
the apophyseal joints.  The impression was herniated nucleus 
pulposus at L5-S1.

The veteran was psychiatrically hospitalized at Hampton 
Hospital in September 1991.  She reported that she was 
sexually abused by her brother, a maternal uncle, and a 
cousin when she was in her teens.  She stated that she had 
been abused mentally and physically by her first husband, 
whom she had married and divorced three times.  She also 
reported that she suffered a work related back injury in 
1987, which resulted in a herniated disc.  

The veteran was hospitalized at Northwestern Institute of 
Psychiatry in April 1992.  On intake evaluation, the examiner 
noted the veteran's history of sexual abuse and rejection by 
her parents.  The veteran described her first husband as 
physically and sexually abusive.  Diagnoses were PTSD, major 
depressive disorder, and rule out dissociative disorder.  

A discharge summary from Kennedy Memorial Hospital, dated in 
November 1993, shows discharge diagnoses of major depression, 
PTSD and personality disorder not otherwise specified.  

An April 1994 VA treatment record indicates the veteran's 
report of sexual abuse by family members and during military 
service.  

The veteran was evaluated in May 1994, pursuant to her 
application for state disability benefits.  She reported 
sexual abuse by her adopted older brother, maternal uncle and 
cousin.  She also reported physical abuse by her first 
husband.  The examiner indicated that the veteran had been 
suffering from chronic depression and anxiety, and that she 
required psychiatric treatment on a long-term basis.  

A June 1994 discharge summary from Kennedy Memorial Hospital 
indicates diagnoses of adjustment disorder with depressed 
mood, history of PTSD, and major depression and panic 
disorder.  The veteran had been admitted after having 
superficially cut her wrist with a razor.  Her chief 
complaint on admission was noted to be depression due to 
financial situations caused by her failure to obtain Social 
Security Disability Insurance.  

A May 1995 VA outpatient treatment record shows the veteran's 
reported history of major depression, panic disorder, PTSD, 
and dissociative disorder.  

A VA psychiatric examination was carried out in July 1995.  
The veteran reported that she had last worked at a restaurant 
in 1993, for one month.  She described various somatic 
complaints, and indicated that she had frequent panic 
attacks.  She stated that she had been hospitalized numerous 
times.  She reported abuse by her adopted family.  She also 
reported that she had been sodomized while she was in the Air 
Force, and that her first husband had been physically 
abusive.  The diagnosis was anxiety disorder with panic 
attacks and depressive features.  The examiner indicated that 
PTSD was not demonstrated.

 A July 1995 Social Security Disability Determination 
indicates that the veteran was disabled beginning in October 
1993 due to major depression, panic disorder, and PTSD.

An August 1995 letter from a VA physician indicates that the 
veteran had been seen in outpatient treatment since May 1995, 
with diagnoses of PTSD related to history of sexual trauma, 
dissociative disorder, bipolar disorder, and borderline 
personality disorder. 

The veteran was hospitalized at a VA facility in January 
1996.  Diagnoses were PTSD and major depressive episode.  The 
discharge summary does not include a discussion of the 
underlying rationale for the diagnoses.  

In a January 1996 written statement, the veteran indicated 
that she had been in a motor vehicle accident in December 
1972, and had been thrown from the vehicle.  She stated that 
three other people had been in the vehicle, and that one of 
them was a woman from her barracks whose back was broken.  
She noted that she sustained leg and back injuries and that 
she was treated at the base hospital, but that she was told 
not to talk about the incident for fear of reprisal.  She 
indicated that she had been treated for back problems for 
more than 23 years.  The veteran also described an incident 
during which she was sodomized by a co-worker, and stated 
that she was beaten by her husband.  She noted that her 
husband was nearly court martialed due to the abuse, and that 
records of the abuse should be on file at Homestead Air Force 
Base.  She indicated that she was discharged as a result of 
the abuse. 

The veteran was involuntarily committed to the Vermont State 
Hospital in April 1996, after making various suicidal 
statements and gestures.  On admission, diagnoses were 
depression and PTSD.  The provider also indicated that 
borderline personality disorder should be considered.

The veteran was seen at the emergency room at Upper 
Connecticut Valley Hospital in November 1996.  The provider 
noted a history of PTSD and indicated that the veteran was 
very manipulative and impulsive.  He indicated that there 
might be an underlying current of depression secondary to the 
sexual abuse the veteran suffered as a child and that there 
were current stressors, including an impending divorce and 
child custody issues.  The veteran's emergency room visit 
also included an X-ray of her lumbar spine, which revealed 
degenerative disc disease at the L5-S1 level, with associated 
changes of degenerative osteoarthritis.  

In January 1998, the veteran related that the auto accident 
had occurred in January 1973 at Lackland Air Force Base while 
she was in basic training.  She repeated that she had been 
thrown from the vehicle and noted that she received head, 
back, and leg injuries.  A separate January 1998 statement by 
the veteran indicated that she was attempting to obtain 
records from Lackland Air Force Base.

A February 1998 letter to the veteran from a service 
colleague relates her memories for the period from early 1973 
to February 1975.  She noted that the veteran's husband 
tended to be loud, and that he had a "nasty streak."  She 
recalled that the veteran once came to her apartment, 
reporting that her husband had thrown her out of the car.  
She stated that she did not remember any details about the 
veteran's basic training, but that she did recall a snow 
storm in Texas during January 1973.

A February 1998 letter from Wilford Hall Medical Center 
indicates that no records pertaining to the veteran were 
found.  The author indicated that searches of inpatient, 
outpatient and emergency service records were unsuccessful.  

In February 1998, the veteran submitted a statement wherein 
she described her husband's abuse.  She also reiterated that 
she had been sexually assaulted at Homestead Air Force Base 
in 1973.  She indicated that the assaults had been reported 
to her squadron commander and that her husband was threatened 
with an Article 15.  She also related information about a 
motor vehicle accident in January 1973 and noted that it had 
been covered up because the driver of the vehicle had been 
the base commander's son.  She indicated that she was 
punished by being reassigned to a transportation squadron 
instead of being trained in nursing.  

The Department of the Air Force, Air Education and Training 
Command, responded to the veteran's information request in 
February 1998.  The author indicated that a diligent search 
had revealed no records.  She specified that records 
pertaining to the veteran's basic training had been destroyed 
pursuant to regulation, as had records pertaining to security 
forces and security police rosters.  She indicated that she 
had forwarded the veteran's request to HQ Air Force Personnel 
Center.

In a March 1998 statement the veteran indicated that she had 
been sodomized in June 1973, and pointed out that her service 
medical records show a "situational problem" during that 
period.  She also stated that she did not know what treatment 
she received subsequent to the claimed motor vehicle 
accident, but that such information should be in her medical 
records.

Chronic low back pain was assessed in December 1998 at a VA 
rehabilitation clinic.  The provider indicated that the 
veteran's symptoms appeared to be exaggerated compared to 
physical findings.  The veteran was referred to the stress 
management clinic.

In January 1999, a VA psychiatrist administered the 
Mississippi Scale for PTSD.  The veteran reported severe 
financial stressors as well as stress from the holidays.  She 
indicated that her panic attacks had decreased since her 
medications had been adjusted.  She noted that she woke up in 
the middle of the night and was unable to go back to sleep.  
She reported some decrease in appetite and decreased energy.  
She endorsed intrusive memories of being attacked while in 
the military and flashbacks triggered by individuals who 
resembled her attackers.  The diagnoses were PTSD, panic 
disorder with agoraphobia, and bipolar disorder.  Pain 
disorder was also diagnosed, and the examiner noted that it 
related to the veteran's lower back and that there were 
medical and psychologic factors.  

A May 1999 VA treatment note indicates that the veteran had 
multiple somatic complaints, to include total muscle and 
joint pain, fatigue, sleep disturbance, dysarthria and body 
disassociative descriptions of unclear etiology.  A June 1999 
VA treatment note reflects the veteran's complaint of daily 
pain.  No stressor other than pain was identified.  She 
indicated that her sleep was erratic with fluctuating levels 
of energy.  Diagnoses were PTSD, bipolar disorder and panic 
disorder.

In an August 1999 letter, a treatment provider from the White 
River Junction VA Medical Center (VAMC) indicated that the 
veteran had engaged in psychotherapy with him from January 
1996 through June 1998.  He noted that a major focus of the 
therapy was the trauma of being raped while in the Air Force, 
and that the perpetrator of the rape was the veteran's 
husband.  He indicated that the veteran suffered from PTSD as 
a result.

The veteran was seen by a VA provider in November 1999 with a 
chief complaint of chromic pain.  Degenerative joint disease 
of the spine, polymyositis and fibromyalgia were noted.  The 
veteran indicated that she preferred to continue with her 
private provider with regard to her chronic pain issues.  

A VA fee basis psychiatric examination was conducted in 
December 1999.  The veteran complained of depression and 
anhedonia, mood swings, panic attacks, insomnia, nightmares, 
intrusive thoughts, and fears of dying.  Specifically, the 
veteran reported that her nightmares related to past traumas, 
including childhood molestation, physical abuse by her former 
husband, and physical trauma in service.  She claimed that 
she was raped and sodomized by a service member in the summer 
of 1973 and that she was subsequently reassigned.  She also 
reported that she was involved in a motor vehicle accident 
and that she was treated at a military hospital.  She 
acknowledged that there was nothing in her records to confirm 
her report.  The examiner noted that the veteran's 
psychiatric treatment began in 1991, and that she 
acknowledged no psychiatric treatment prior to 1991.  She 
indicated that a nephew of her adoptive mother sexually 
molested her from ages 15 to 17 and that a maternal uncle 
also molested her.  She reported that her first husband, to 
whom she was married three times between 1973 and 1983, was 
repeatedly physically abusive.  The diagnoses were bipolar 
affective disorder not otherwise specified, panic disorder 
with agoraphobia, and PTSD.  The examiner indicated that 
there were references in the record to trauma in the 
military, but he noted that there was no confirmation of any 
sexual trauma or physical injury during the veteran's 
military service.  He concluded that without confirmation 
from the VA or the Air Force that the claimed events actually 
occurred, he could not ascribe any of her symptoms to them or 
give an opinion distinguishing among the unconfirmed sources 
of stress.  He opined that the veteran's current psychiatric 
conditions were more likely than not due to the childhood 
sexual trauma as well as the reported physical abuse from her 
husband.  He pointed out that he found no clinical evidence 
of any aggravation or precipitation of the veteran's 
conditions by her military service, noting that there was no 
report of anxiety, depression, or stress in the service 
records.  He concluded that it was more likely than not, 
based on the information available to him, that the veteran's 
current depression, PTSD and panic disorder were not 
substantially related to military service from a psychiatric 
point of view, in that there was nothing in the records that 
indicate that any confirmed events in service would have 
caused or precipitated any of her psychiatric diagnoses.  He 
did note that if the veteran's reports of events involving 
her adoptive family or husband were true, which he had no way 
to verify, such events would clearly be sufficient to have 
caused her current mental symptoms.  

A May 2000 private MRI report indicates mild multilevel 
spondylosis and disc bulging at C4-C5 and C5-C6, and mild 
spondylosis at C6-C7 with broad based posterior disc bulging.  
The veteran subsequently underwent epidural steroid 
injections.

A December 2001 treatment record from Rancho Springs Medical 
Center indicates that the veteran presented with complaints 
of left arm pain.  The provider noted that the veteran had 
been using a morphine pump and Dilaudid.  The veteran 
reported a history of fibromyalgia and degenerative joint 
disease.  Her psychiatric diagnoses were also noted.  The 
diagnosis was acute left shoulder arthralgia.  

Records from Temecula Valley Day Surgery and Pain Therapy 
Center for the period from October 2001 to April 2002 show 
that the veteran was treated for back pain and that she had 
an infusion pump to deliver methadone.

A May 2002 emergency department record from Hemet Valley 
Medical Center shows the veteran's history of fibromyalgia 
and previous back injuries.

In a September 2004 written statement, a VA licensed clinical 
social worker described the veteran's claimed stressors.  She 
indicated that the veteran had been raped by a fellow 
soldier.  She noted the veteran's report of a serious motor 
vehicle accident in which she was thrown from the vehicle, 
and that the veteran suffered from chronic back pain as a 
result.  She noted that the veteran had panic attacks while 
driving and avoided driving.  She described the veteran's 
report of domestic violence during her military service, to 
include being thrown from a moving vehicle.  She concluded 
that the veteran continued to suffer from the reported 
incidents and that she should be granted service connection 
for PTSD.

An October 2004 letter from a VA staff psychiatrist indicated 
that she had treated the veteran for PTSD since 1999.  The 
veteran's stressors and symptoms were described.  The 
psychiatrist opined that the veteran suffered from PTSD 
related to trauma from military service.

In an October 2004 statement, a couple who were friends of 
the veteran indicated that they had known her for10 years.  
They noted that they had met at the local American Legion 
Post when the husband, a veteran, had been the service 
officer.  They noted that the veteran suffered from similar 
symptoms as the husband, who had been diagnosed with PTSD.  
They also noted that the veteran suffered from constant pain, 
and that she had informed them that she had been in an 
automobile accident while on active duty.  

The veteran's first husband authored a statement in her 
behalf in November 2004.  He noted that they had met during 
service after the veteran had completed basic training, and 
that she had told him at that time that she had been sexually 
assaulted by a coworker.  He stated that he was also aware 
that the veteran had been in a car accident while still in 
basic training.  He indicated that during basic training, 
trainees were not allowed to leave their barracks and that 
the incident was probably covered up because of that.

At her September 2005 hearing, the veteran testified 
regarding the details of the alleged motor vehicle accident.  
She indicated that she and a girlfriend from her unit went to 
a dance, and that a snow storm prevented them from getting 
back to their barracks.  She stated that they accepted a ride 
from an individual who she later learned was the base 
commander's son, and that he hit parked cars going 78 miles 
per hour.  She indicated that her girlfriend broke her back, 
and that another passenger broke his leg.  She stated that 
she was thrown from the vehicle and suffered head and leg 
injuries.  She testified that she was taken to Wilford Hall 
Hospital but that she did not recall what treatment she 
received, noting that she was demoted for having been in a 
car.  She stated that she subsequently sought treatment for 
her back.  She noted that her back worsened quite a bit by 
the time she was discharged in December 1974, and that she 
currently received pain medication.  She stated that she had 
contacted various offices and had been unable to obtain 
records pertaining to the accident or her treatment for 
injuries.  With regard to the issue of fibromyalgia, the 
veteran testified that it had been diagnosed in 1997 and that 
a nurse had told her that fibromyalgia is caused by trauma.  
Regarding her PTSD, the veteran stated that she had been 
sexually assaulted by a member of her transportation unit and 
that she developed vaginal warts as a result.  She also 
indicated that her husband was very abusive.  She stated that 
she received treatment and medication through VA.  

The veteran submitted written statements in conjunction with 
her hearing, in which she reiterated her traumatic 
experiences in service.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for arthritis 
may be granted if manifest to a compensable degree within 90 
days of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Back Disability

The veteran asserts that her current back disability is 
related to a motor vehicle accident during service.  She 
testified in September 2005 that she sought treatment during 
service for a back injury.  However, the evidence of record 
does not corroborate such accident, and the service records 
show no diagnosis, complaint or abnormal finding pertaining 
to the veteran's back or spine.  On separation examination in 
1974, the veteran denied recurrent back pain.  The first 
evidence of treatment for back complaints dates to 1989, when 
a CT scan revealed a herniated nucleus pulposus.  There is no 
evidence of record that associates the veteran's current back 
disability with any incident of her military service.

The evidence of a nexus between the veteran's claimed back 
disability and her military service is limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, she is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether this current disability is related 
to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of his low back 
disorder is of no evidentiary value.  Regardless, although 
the veteran is competent to report that she was in an 
accident and thrown from a car, there is a remarkable lack of 
credible corroboration of the claimed incident at the time or 
in proximity to the event, or within a decade of the claimed 
event.  The undersigned Veterans Law Judge had the 
opportunity to observe the veteran and review the claims 
folders, and finds that the veteran's remote accounting of 
having been in a motor vehicle accident or being thrown from 
a vehicle to be not credible.

In light of the above discussion, the Board concludes that 
the preponderance of evidence is against the veteran's claim.  
Accordingly, service connection for a back disability is 
denied.

Psychiatric Disorder to Include PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

However, if a claim for PTSD is based on an in-service sexual 
assault, 38 C.F.R.§ 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

Review of the record clearly indicates that the veteran 
carries diagnoses of major depression, panic disorder, and 
bipolar disorder, as well as PTSD.  With regard to the 
disorders other than PTSD, the Board concludes that service 
connection is not warranted.  In this regard the Board notes 
that the record is devoid of any evidence of an acquired 
psychiatric disorder during the veteran's military service.  
Although the veteran complained of trouble sleeping, personal 
problems, tension headaches and was noted to have a flat 
affect, a psychiatric disorder was not diagnosed and the 
veteran was found to be psychiatrically normal on discharge.  
Further, there is no evidence linking these disorders to the 
veteran's service.  Accordingly, service connection must be 
denied.

The Board acknowledges that the veteran has a diagnosis of 
PTSD.  This diagnosis has been attributed to various alleged 
service and nonservice stressors pre-service sexual abuse by 
family members as well as the alleged in-service sexual 
assault and spousal abuse, and a motor vehicle accident.  The 
veteran's current mental health providers have written 
statements in support of the veteran, and have reiterated the 
veteran's history.  However, for purposes of establishing 
service connection for PTSD, VA is not required to accept a 
PTSD diagnosis based on an unsubstantiated history.  See Wood 
v. Derwinski, 1 Vet. App. 191, 193 (1991).  Further, the 
December 1999 VA examiner concluded that without confirmation 
from the VA or the Air Force that the events claimed by the 
veteran actually occurred, he could not ascribe any of the 
veteran's symptoms to those events or give an opinion 
distinguishing among the unconfirmed sources of stress.  He 
noted that there was no report of anxiety, depression, or 
stress in the service records.  

The Board recognizes that the veteran has endeavored to 
obtain evidence that corroborates her claims of in service 
trauma.  However, the Board concludes that the evidence 
submitted is essentially based upon the veteran's reports of 
events in service, and does not corroborate the veteran's 
claimed stressors of in-service sexual assault and spousal 
abuse.  The record is likewise devoid of evidence 
corroborating the claimed motor vehicle accident.  The record 
does not demonstrate that the veteran reported the alleged 
sexual assault or spousal abuse.  There is no indication that 
the veteran's behavior changed significantly during her 
service, based on the service personnel records and medical 
records.  In this regard the Board notes that although flat 
affect was noted in December 1973, there is no indication 
that such finding constituted a change in the veteran's 
demeanor.  There is no indication of substance abuse or 
social behavioral changes, or of dramatically decreased 
ratings on performance appraisals.  The Board acknowledges 
that vaginal warts were noted in June 1973.  However, there 
is nothing in the contemporaneous evidence that suggests that 
the veteran was sexually assaulted.  Moreover, although the 
veteran testified that she sought treatment for a back injury 
that allegedly occurred in a January 1973 motor vehicle 
accident, there is no evidence in her service medical records 
of treatment for the residuals of a back injury or any 
physical trauma.  The Board also observes that the veteran, 
upon seeking treatment for her psychiatric problems, has 
variously reported to mental health providers that she was 
sexually abused by relatives, to include her adopted brother, 
her uncle, and a cousin, in addition to the stressors she 
reports from her active service.  Although she submitted a 
letter from a former military friend, that letter merely 
indicates that the veteran's ex-husband had a "nasty 
streak," but does not provide support for the veteran's 
assertion that he was abusive.  The Board therefore finds 
that the evidence of record does not independently 
corroborated and are not credible.  In sum, an essential 
criterion for establishing service connection for PTSD, as 
set forth in 38 C.F.R. § 3.304(f), is not met.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, her claim must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Fibromyalgia

With regard to the issue of service connection for 
fibromyalgia, the veteran asserts that this disorder was 
caused by trauma in service.  However, as discussed above, 
the traumatic incidents described by the veteran have not 
been independently corroborated and are not credible.  
Moreover, there is no evidence of fibromyalgia in service, 
nor for many years thereafter.  In fact, the veteran 
testified in September 2005 that fibromyalgia was not 
diagnosed until 1997.  The Board further observes that the 
medical record does not note fibromyalgia until November 
1999.  While it is clear that the veteran suffers from 
diverse chronic pain and has been treated for such pain, 
there is no indication that her fibromyalgia began in 
service, and there is likewise no evidence linking the 
disorder to her military service.  

The evidence of a nexus between the veteran's fibromyalgia 
and her military service is limited to the veteran's own 
statements.  While the veteran is competent to attest to 
matters susceptible to lay observation, she is not competent 
to provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Whether the veteran's fibromyalgia is related to the 
veteran's military service is a medical question.  Therefore, 
the veteran's lay opinion concerning the etiology of the 
disability is of no evidentiary value.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for fibromyalgia.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for fibromyalgia is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the issue of entitlement to service connection 
for headaches.

The veteran's service medical records indicate that she was 
treated for headaches on various occasions.  In September 
1973 the veteran complained of blurred vision.  In December 
1973, tension headaches were assessed, and Librium was 
prescribed.  Headache of three days' duration was noted in 
March 1974, and the provider indicated that Librium should be 
continued.  Upon separation physical examination, the 
examiner noted headaches and indicated that they were treated 
with Librium and Fiorinal.  Post service medical records have 
also reflected the veteran's complaints of headaches.  The 
veteran should be afforded a VA examination to determine the 
nature and etiology of her headaches.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

The veteran should be scheduled for a VA 
examination to determine the nature and 
extent of her claimed headaches.  The 
examiner should describe the character of 
the veteran's headaches, and identify the 
exact type of headache from which the 
veteran suffers.  The examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's claimed headaches are 
etiologically related to the documented 
in-service manifestations.  A complete 
rationale should accompany any opinion 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


